Exhibit 10.1
Deutsche Bank Trust Company Americas
60 Wall Street
New York, NY 10005
December 19, 2008
Wellman, Inc.
1041 521 Corporate Center Drive
Fort Mill, South Carolina 29715
Attention: Chief Financial Officer
and Treasurer and Chief Accounting Officer

Re:    Wellman, Inc. Credit Agreement dated as of February 27, 2008

     Reference is hereby made to that certain Credit Agreement, dated as of
February 27, 2008, by and among Wellman, Inc. (the “Funds Administrator”) and
the other Borrowers party thereto, as debtors and debtors in possession, as
Borrowers, the Lenders from time to time party thereto, Deutsche Bank Trust
Company Americas, as Administrative Agent (in such capacity, the “Administrative
Agent”) and Collateral Agent, and the other agents signatory thereto (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
     The undersigned Administrative Agent, on behalf of the Majority Lenders,
hereby consents to the Funds Administrator’s request that Section 9.1(i)(xv) of
the Credit Agreement be amended by: (A) deleting clause (v) thereof in its
entirety and replacing it with “(v) to have provided documentation in
substantially final form relating to the exit facility and any other financial
accommodations required to consummate the Reorganization Plan described in (i),
above, in form and substance reasonably satisfactory to the Majority Lenders, by
January 9, 2009”; (B) deleting “December 19, 2008” in sub clause (vi) thereof
and replacing it with “January 19, 2009”; and (C) deleting “December 31, 2008”
in sub clause (vii) thereof and replacing it with “January 31, 2009”.
     The final sentence of paragraph 3 of the Eleventh Amendment to Credit
Agreement dated as of September 15, 2008 among the parities to the Credit
Agreement is hereby modified by deleting the date “December 31, 2008” and
replacing it with “January 31, 2009”. The final sentence of the penultimate
paragraph of the Seventeenth Amendment to Credit Agreement dated as of
November 25, 2008 between the Administrative Agent and the Funds Administrator
is hereby modified by deleting “December 31, 2008” and replacing it with
“January 31, 2009”. Section 8.24 of the Credit Agreement is hereby amended by
deleting it in its entirety and replacing it with “[intentionally omitted]”. On
or before January 15, 2009, Borrowers shall provide the Administrative Agent
with a liquidation budget to be utilized in the event that the Reorganization
Plan is not confirmed or the Consummation Date des not occur on or prior to
January 31, 2009, which liquidation budget shall be in form and substance
satisfactory to the Administrative Agent.

 



--------------------------------------------------------------------------------



 



     Borrowers shall pay to the Agent, for the ratable benefit of the Lenders, a
fee in the amount of $150,000 (the “19th Amendment Fee”), which fee shall be
fully earned on the Effective Date of this Amendment and due and payable in
accordance with the terms hereof, shall be nonrefundable for any reason
whatsoever and shall be in addition to any other fees, costs or expenses payable
pursuant to the Credit Agreement, the Fee Letter or any other Loan Documents,
including without limitation the fees payable under the joinder letter dated
February 20, 2008. The 19th Amendment Fee shall be paid to the Agent on the
earliest to occur of January 31, 2009, the Facility Termination Date, and the
Consummation Date.
     Except as expressly provided herein with respect to Sections 8.24 and
9.1(i)(xv) of the Credit Agreement and the Eleventh and Seventeenth Amendments
thereto, (i) this letter shall not be construed as a consent, waiver or other
modification with respect to any term, condition, or any other provision of the
Credit Agreement or any other Loan Document, and each of the Loan Documents
shall remain in full force and effect, and (ii) neither this letter, nor any
other communication between the Administrative Agent and the Funds Administrator
or any other Borrower shall be deemed to be a waiver, modification, or release
of any Default or Event of Default, whether such Default or Event of Default
arose or arises before, on or after the date hereof and whether or not known to
the Administrative Agent.
[signature page follows]

-2-



--------------------------------------------------------------------------------



 



            Very truly yours,

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent
      By:   /s/ Dusan Lazarov         Title: Dusan Lazarov        Vice
President            By:   /s/ Enrique Landaeta         Title: Enrique Landaeta
        Vice President     

          Acknowledged and agreed as of this
19 day of December, 2008

WELLMAN, INC.
      By:   /s/ Keith R. Phillips         Title: Chief Financial Officer       
       

Signature Page to 19th Amendment

